Abatement Order filed December 10, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00069-CV
                                   ____________

       WARRIOR ENERGY SERVICES CORPORATION, Appellant

                                         V.

                   OILFIELD SPECIALTIES, LLC, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-35023

                            ABATEMENT ORDER

      Notice was filed on December 7, 2020, that appellant is in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on December 7, 2020, appellant petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 20-35816. A bankruptcy suspends
the appeal from the date when the bankruptcy petition is filed until the appellate
court reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.